              Case 6:18-cv-01278 Document 1 Filed 10/09/18 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                                   Plaintiff,

               v.                                                                Civil No. 18-1278

BENJAMIN D. AMAYA, MARGARET AMAYA,
AND CARRIAGE CROSSING HOMEOWNERS
ASSOCIATION,

                                   Defendants.

                                                COMPLAINT

        COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and Michelle A. Jacobs, Assistant United States Attorney, and

for its cause of action alleges:

        1.      This is a civil action for foreclosure of a Mortgage brought by the United States of

America under the provisions of 28 U.S.C. § 1345.

        2.      Service may be made upon the Defendants in the following manner:

                a.      Defendant Benjamin D. Amaya may be served by delivering a copy of the

                        Summons and Complaint to him at 723 North Redbud, Valley Center,

                        Kansas 67147, within the jurisdiction of this Court.

                b.      Defendant Margaret Amaya may be served by delivering a copy of the

                        Summons and Complaint to her at 743 North Abilene, Valley Center,

                        Kansas 67147, within the jurisdiction of this Court.

                c.      Defendant Carriage Crossing Homeowners Association is currently in

                        inactive status and may be served by delivering a copy of the Summons and
              Case 6:18-cv-01278 Document 1 Filed 10/09/18 Page 2 of 8




                         Complaint to the Secretary of State, State of Kansas, within the jurisdiction

                         of this court.

        3.      Listed below are the details of the original promissory note, mortgage and subsidy

recapture agreement which established the underlying indebted assumed by Defendant Benjamin

Drake Amaya.

                                         Original Promissory Note
 Original Borrowers     Date Executed            Note Amount               Note Interest Rate       Exhibit
                                                                                                    Identifiers
 Chad M. Phillips       August 22, 2007          $123,444                  5.7500%                  A



                                             Original Mortgage
 Original Signators   Date Executed       Recording Location       Recording Details     Exhibit Identifiers
 Chad M. Phillips     April 26, 2008      Office of the Register   Doc. No.28969773      B
 and Stephanie A.                         of Deeds of
 Phillips                                 Sedgwick County,
                                          State of Kansas



                              Original Subsidy Repayment Agreement
                    Original Signators       Date Executed         Exhibit Identifiers
                    Chad Phillips            August 22, 2007       C



        4.      The mortgage and subsidy recapture agreement referenced above created liens upon

the subject real estate located in Sedgwick County and State of Kansas, within the jurisdiction of

this Court and described as follows:

                Lot 15, Block 6, Carriage Crossing Addition to the City of Maize,
                Sedgwick County, Kansas.

        5.      On or about July 16, 2008, Defendant Benjamin D. Amaya executed and delivered

to Plaintiff, acting through the Rural Housing Service, United States Department of Agriculture,

an assumption agreement wherein Defendant agreed to assume the entire unpaid indebtedness

under the promissory note and real estate mortgage described above. Defendant agreed that the



                                                       2
              Case 6:18-cv-01278 Document 1 Filed 10/09/18 Page 3 of 8




provisions of the promissory note and real estate mortgage would remain in full force and effect,

except as modified in the assumption agreement.          Defendant further agreed to assume the

obligations and be bound by and comply with all covenants, agreements and conditions contained

in the promissory note and real estate mortgage, except as modified in the assumption agreement,

as if Defendant had executed them on the original dates of the documents as principal obligor. A

true and correct copy of the assumption agreement is attached as Exhibit D.

       6.      To secure the payment of the indebtedness, Defendant Benjamin D. Amaya did,

on April 18, 2008, execute and deliver a purchase-money security interest in the form of a real

estate mortgage upon certain real estate located in Sedgwick County, Kansas, within the

jurisdiction of this Court, described as follows:

               Lot 15, Block 6, Carriage Crossing Addition to the City of Maize,
               Sedgwick County, Kansas.

This real estate mortgage was filed for record on July 23, 2008, in the office of the Register of

Deeds of Sedgwick County, Kansas, in Book Doc.#/FLM-PG 28993249 at Pages 1-6. A true and

correct copy of the Mortgage is attached as Exhibit E.

       7.      Pursuant to the Housing Act of 1949, as amended, 42 U.S.C. ' 1490a, and the

implementing regulations, 7 C.F.R. 3550.162, the Real Estate Mortgage also secures the recapture

of interest credit or subsidy granted to Defendant Benjamin D. Amaya. The total amount of interest

credit or subsidy subject to recapture is $25,633.92, such amount to be recovered in rem only, and

only after recovery of the principal (including advances and other recoverable costs) and accrued

interest through the date of any judgment. The Interest Credit Subsidy Repayment Agreement is

set forth as follows:




                                                    3
                Case 6:18-cv-01278 Document 1 Filed 10/09/18 Page 4 of 8




      DATE EXECUTED                          AMOUNT                      EXHIBIT IDENTIFIER

             July 16, 2008                   $25,633.92                              F


A copy of the Subsidy Repayment Agreement is attached as Exhibit F.

        8.        Plaintiff is the owner and holder of the liability and security documents as set out

above, attached as Exhibits A, B, D, E and F.

        9.        Defendant Benjamin D. Amaya failed to pay Plaintiff installments of principal and

interest when due in violation of the provisions of the liability and security documents set out

above. Plaintiff has elected to exercise its option to declare the entire unpaid principal balance

plus interest to be immediately due and payable and has made demand for these amounts. No

payment has been received.

        10.       The amount due on the liability and security documents set out above (promissory

note, mortgage, interest credit subsidy agreement, and assumption agreement) is principal in the

amount of $109,802.32 (including unpaid principal of $105,975.82, escrow replenish of $2,405.93,

agency title report fees of $300.00, escrow fees of $1,047.58, and late fees of $72.99) as of August

30, 2018; plus interest in the amount of $8,339.25 (including interest on principal of $8,224.40

and interest on advances of $114.85) accrued to August 30, 2018; plus interest accruing thereafter

at the daily rate of $16.0045 (including daily interest on principal of $15.6060 and daily interest

on advances of $0.3985) to the date of judgment; plus administrative costs of $5.00 (including lis

pendens filing fee of $5.00) pursuant to the promissory note and mortgage; plus filing fees in the

amount of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate

set forth in 28 U.S.C. § 1961; plus court costs and the costs of this action presently and in the future

incurred. Plaintiff also demands in rem judgment in the amount of $25,633.92 for interest credit




                                                   4
              Case 6:18-cv-01278 Document 1 Filed 10/09/18 Page 5 of 8




or subsidy subject to recapture; plus interest after the date of judgment at the rate set forth in 28

U.S.C. § 1961; and foreclosure of all Defendants' interests in the subject real estate.

        11.      No other action has been brought for recovery of these sums and no payment has

been received.

        12.      The Plaintiff has completed all loan servicing requirements of Title V of the

Housing Act of 1949, 42 U.S.C. § 1471, et seq.

        13.      The following Defendants may claim an interest in the real estate that is the

subject of this action:

                 a.       Defendant Margaret Amaya may claim an interest pursuant to a marital

                          interest in the property.

                 b.       Carriage Crossing Homeowners Association may claim an interest in the

                          subject real estate pursuant to Notice of Lien for Delinquent Annual

                          Assessment by Carriage Crossing HOA, filed April 24, 2017 as Doc#/Flm-

                          Pg: 29685257

        14.      The indebtedness due Plaintiff by Defendant Benjamin D. Amaya is a first and

prior lien on the property described above.

        15.      The interests of Defendants are junior and inferior to the interests of Plaintiff United

States of America.

        16.      Less than one-third (1/3) of the original indebtedness secured by the mortgage was

paid prior to default.

        Plaintiff demands in personam judgment against Defendant Benjamin D. Amaya in the

amount of $109,802.32 (including unpaid principal of $105,975.82, escrow replenish of $2,405.93,

agency title report fees of $300.00, escrow fees of $1,047.58, and late fees of $72.99) as of August



                                                      5
              Case 6:18-cv-01278 Document 1 Filed 10/09/18 Page 6 of 8




30, 2018; plus interest in the amount of $8,339.25 (including interest on principal of $8,224.40

and interest on advances of $114.85) accrued to August 30, 2018; plus interest accruing thereafter

at the daily rate of $16.0045 (including daily interest on principal of $15.6060 and daily interest

on advances of $0.3985) to the date of judgment; plus administrative costs of $5.00 (including lis

pendens filing fee of $5.00) pursuant to the promissory note and mortgage; plus filing fees in the

amount of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate

set forth in 28 U.S.C. § 1961; plus court costs and the costs of this action presently and in the future

incurred.

        Plaintiff also demands foreclosure of all Defendants' interests in the subject real estate.

        Plaintiff further demands in rem judgment in the amount of $25,633.92 for interest credit

or subsidy subject to recapture; plus interest after the date of judgment at the rate set forth in 28

U.S.C. § 1961.

        Plaintiff further demands that its Mortgage be declared a first and prior lien on the real

estate described herein and that such advances as the Plaintiff may be authorized and required to

pay for insurance premiums, real estate taxes, title fees, or other costs necessary to protect the

security during the pendency of this proceeding be allowed as a first and prior lien on the security.

        Plaintiff further demands that the United States of America be granted judgment

foreclosing its mortgage on the subject real property and the interests of all Defendants.

        Plaintiff further demands that the judgment granted the United States of America in the

Order and Judgment is the final judgment of this Court.

        Plaintiff further demands that all legal right, title and interest which the Defendants have

in the real estate be foreclosed, and the real estate be sold at public sale to the highest bidder, in

accordance with 28 U.S.C. §§ 2001-2003, inclusive, subject to a redemption period not to exceed



                                                   6
              Case 6:18-cv-01278 Document 1 Filed 10/09/18 Page 7 of 8




three (3) months, pursuant to the provisions of K.S.A. § 60-2414(m), and that the sale be subject

to any unpaid real estate taxes, special assessments and easements of record.

        Plaintiff further demands that it may bid up to the full amount due it at the time of the sale

without paying funds into the Court, which bid shall satisfy the requirement for a cash sale, and

that the sale proceeds be applied in the following order:

                (1)     Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                        § 2412(a)(2);

                (2)     The costs of this action and the foreclosure sale;

                (3)     The interest accruing on Plaintiff=s in personam judgment against
                        Defendant Benjamin D. Amaya;

                (4)     Plaintiff=s in personam judgment against Defendant Benjamin D.
                        Amaya;

                (5)     The interest accruing on Plaintiff’s in rem judgment for interest
                        credit or subsidy subject to recapture;

                (6)     Plaintiff’s in rem judgment for interest credit or subsidy subject to
                        recapture; and,

                (7)     Any remaining balance should be held by the Clerk of the District
                        Court to await the Court’s further order.

        Further, Plaintiff prays that, in the event the judgment is not wholly satisfied out of the

proceeds of the sale, Plaintiff shall have judgment against Defendant Benjamin D. Amaya for any

deficiency that exists after crediting the proceeds together with interest at the legal judgment rate.

Plaintiff further demands that all right, title, and interest in and to the real estate of the Defendants,

and of all persons claiming by, through or under them be decreed to be junior and inferior to the

Plaintiff's Mortgage and be absolutely barred and foreclosed.

        Plaintiff further prays that, if the grantee named in the United States Marshal’s Deed, or

the grantee’s assigns, are denied possession of the real property, a Writ of Assistance issue out of



                                                    7
             Case 6:18-cv-01278 Document 1 Filed 10/09/18 Page 8 of 8




this Court to the United States Marshal for the District of Kansas, upon application of the grantee

or assigns, ordering and directing the United States Marshal to place the grantee or assign, in full,

complete, and peaceful possession of the real property.

                                                      Respectfully submitted,

                                                      STEPHEN R. MCALLISTER
                                                      United States Attorney
                                                      District of Kansas


                                                      s/ Michelle A. Jacobs
                                                      MICHELLE A. JACOBS
                                                      Assistant United States Attorney
                                                      Ks. S.Ct. No. 21261
                                                      1200 Epic Center
                                                      301 N. Main
                                                      Wichita, Kansas 67202
                                                      PH: (316) 269-6481
                                                      FX: (316) 269-6484
                                                      Email: michelle.jacobs@usdoj.gov
                                                      Attorneys for the Plaintiff


                               REQUEST FOR PLACE OF TRIAL

       The United States of America hereby requests that trial of the above-entitled matter be

held in the City of Wichita, Kansas.



                                                      s/ Michelle A. Jacobs
                                                      MICHELLE A. JACOBS
                                                      Assistant United States Attorney




                                                 8
Case 6:18-cv-01278 Document 1-1 Filed 10/09/18 Page 1 of 3




                                 EXHIBIT A
Case 6:18-cv-01278 Document 1-1 Filed 10/09/18 Page 2 of 3
Case 6:18-cv-01278 Document 1-1 Filed 10/09/18 Page 3 of 3
Case 6:18-cv-01278 Document 1-2 Filed 10/09/18 Page 1 of 6




                                     EXHIBIT B
Case 6:18-cv-01278 Document 1-2 Filed 10/09/18 Page 2 of 6
Case 6:18-cv-01278 Document 1-2 Filed 10/09/18 Page 3 of 6
Case 6:18-cv-01278 Document 1-2 Filed 10/09/18 Page 4 of 6
Case 6:18-cv-01278 Document 1-2 Filed 10/09/18 Page 5 of 6
Case 6:18-cv-01278 Document 1-2 Filed 10/09/18 Page 6 of 6
Case 6:18-cv-01278 Document 1-3 Filed 10/09/18 Page 1 of 2




                                    EXHIBIT C
Case 6:18-cv-01278 Document 1-3 Filed 10/09/18 Page 2 of 2
Case 6:18-cv-01278 Document 1-4 Filed 10/09/18 Page 1 of 2




                                                  EXHIBIT D
Case 6:18-cv-01278 Document 1-4 Filed 10/09/18 Page 2 of 2
Case 6:18-cv-01278 Document 1-5 Filed 10/09/18 Page 1 of 6




                                                 EXHIBIT E
Case 6:18-cv-01278 Document 1-5 Filed 10/09/18 Page 2 of 6
Case 6:18-cv-01278 Document 1-5 Filed 10/09/18 Page 3 of 6
Case 6:18-cv-01278 Document 1-5 Filed 10/09/18 Page 4 of 6
Case 6:18-cv-01278 Document 1-5 Filed 10/09/18 Page 5 of 6
Case 6:18-cv-01278 Document 1-5 Filed 10/09/18 Page 6 of 6
Case 6:18-cv-01278 Document 1-6 Filed 10/09/18 Page 1 of 2




                                             EXHIBIT F
Case 6:18-cv-01278 Document 1-6 Filed 10/09/18 Page 2 of 2
